BO ARMAN, District'Judge.
Libelant claims salvage compensation in the sum of $6,000 for rescuing defendant steamship Gambetta from a point in the Caribbean Sea, near to the Island of Cozumel, and for towing her from that point to the mouth of the Mississippi river, a distance of about 520 miles. The evidence shows that the steamer Breakwater, while on her voyage from New Orleans to the port of Belize, observed the Gambetta, lying outside of, and a few miles distant from, the usual track of vessels, flying distress signals; that she was disabled so that she could not rescue herself from the situation she was then in by the use of her steam power; that the Breakwater, on going to the steamer Gambetta, was engaged by the captain thereof to tow her to the month of the Mississippi river; that the Breakwater proceeded on her voyage to the port of Belize, and, after having there discharged her outward cargo, and having taken on her freight, etc., for New Orleans, on returning to the Gambetta, she found her but little, if at all, imperiled by her conditions, immediate surroundings, etc., and that, having made fast to her, proceeded on her return voyage, with said vessel in tow, at 12:15 p. m. on May 12th, and reached the mouth of the Mississippi river safely on May 14,1894, at 6:45 p. m., and left the said steamship Gambetta safely anchored at Port Eads at 7:45 p. m. on said 14th day of May; that the Breakwater’s inward voyage was made under favorable conditions of wind and sea, and she was delayed about 12 or 14 hours in consequence of the tow. The value of the Breakwater was about $100,000, and cargo $8,600. The value of the Gambetta, when delivered by her salvors, was about $25,000, and her cargo $1,500.
In The Rita, 10 C. C. A. 629, 62 Fed. 764, this court sums up the several considerations to be observed in determining the amount of a salvage award:
*261“Tlie exact value of tlie property saved, where large, is but a minor element in computing salvage, and, as it increases, the rate per cent, given is rapidly reduced. It is a compensation for actual service rendered, and a reasonable gratuity for the benefit of commerce, that is contemplated, and not a fixed percentage of the property saved.”
In Murphy v. The Suliote, 5 Fed. 100. Justice Bradley said:
“The amount of salvage that ought to be allowed for the services performed depends upon several considerations; as, first, the extent and danger of the services; secondly, the risk to which the vessel and other property employed-in the service were exposed; thirdly, the value of the property saved, and the risk of destruction by which it was imperiled.”
In The Sandringham, 10 Fed. 556;
“The amount awarded as salvage comprises two elements, viz. adequate remuneration, and a bounty given to encourage similar exertions in future cases; the relative amount to depend on the special facts and merits of each case.” See cases cited therein.
We have carefully examined the evidence in this case, and, applying the rules of law quoted above, we find that the services performed by the libelant were a low order of salvage, and that the award made in the district court is an abundantly sufficient allowance for such services as were rendered by libelant. The decree of the district court is affirmed.